Citation Nr: 1141444	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  08-20 357	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for status post discectomy, lumbar spine, L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from November 13, 2003, to November 12, 2006.  He also served on active duty for 3 years, 11 months, and 1 day prior to November 13, 2003, which apparently was from about July 1992 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision, by the St. Petersburg, Florida RO, which granted service connection for status post disckectomy, lumbar spine, L5-S1; a 10 percent disability rating was assigned, effective from November 13, 2006.  Jurisdiction over the case was subsequently transferred to the Detroit, Michigan RO.  


REMAND

The Veteran maintains that his service-connected back disorder is more disabling than reflected by the rating currently assigned.  The Veteran indicates that he has had this back disability since service, and it continues to worsen; he stated that the back did not improve after his disckectomy.  The Veteran states that a good week for him consists of having extreme pain that causes him to be bedridden 3 days out of that week; he experiences severe pain even with taking Oxycodone.  The Veteran also indicates that the back pain is incapacitating and interferes with his ability to work without severe pain.  

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  The evidence currently on record is insufficient for the purpose of ascertaining the current severity of the Veteran's disability.  

A rating action in May 2007 granted service connection for status post disckectomy of the lumbar spine.  This grant was based on service treatment records showing that the Veteran suffered a herniated disc during service and required a disckectomy.  The VA examination revealed a normal range of motion in the lumbar spine; however, the Veteran complained of pain on rotation.  

The record indicates that the Veteran continued to receive clinical evaluation for chronic back pain.  The Veteran was seen in rehabilitation in December 2007; at that time, he had pain at the lower back radiating to both buttocks.  The impression was status post laminectomy symptoms with scar on the back.  The clinician did not believe there was root compression.  During a clinical evaluation in January 2008, it was noted that the Veteran had a job but his back made it so that he could not handle the job.  The examiner noted mild degenerative changes in the lower back.  Following an evaluation, the impression was degeneration of lumbar or lumbosacral disc; lumbar discectomy L5-S1.  

In a statement in support of claim, dated in February 2008, the Veteran indicated that he has noticed that the pain in his lower back has actually increased since the surgery; he also noted that he now had radiating pain affecting the right leg.  The Veteran indicated that a VA doctor had told him that tissue had built up around the surgery site and was causing rubbing on the nerve bundle; he also noted that the lumbar discs were slipping out of place again, but another surgery would only provide temporary relief.  The Veteran also reported that his back disorder had severely impacted his ability to retain employment.  

The Veteran was afforded a VA examination for evaluation of his low back disorder in February 2007, more than four years ago, in conjunction with his initial claim for service connection.  The evaluation, however, conducted at that time provided insufficient clinical information to properly evaluate the current degree of severity of the Veteran's now service-connected status post disckectomy of the lumbar spine.  The Board finds that the medical evidence currently of record does not include sufficient medical findings to resolve the claim for a higher rating for the claimed disability.  VA regulations provide that where "the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2010).  

Under the circumstances, VA is required to afford the Veteran an examination to assess the current severity of his low back disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181(2007); Snuffer v. Gober, 10 Vet. App. 400, 403(1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The recent treatment records also fail to adequately describe the specifics of the Veteran's functional loss following surgery.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202(1995).  Therefore, a VA spine examination is necessary in order to determine the Veteran's complete, current disability picture in accordance with VA's duty to assist.  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:  

1.  The AOJ should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who have treated him for his low back disorder since February 2009.  After the Veteran has signed the appropriate releases, any identified records of pertinent medical treatment should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If VA cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  The Veteran should be afforded a VA examination in order to determine the current severity of the service-connected low back disorder.  The claims file must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests and studies should be conducted, including range-of-motion testing, and the examiner should review the results of any testing prior to completion of the report.  The examiner should identify any orthopedic and neurological symptoms related to the service-connected disability and fully describe the extent and severity of those symptoms.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range-of-motion loss (beyond what is shown clinically).  

The examiner should also document the number of weeks, if any, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician.  Finally, the examiner should provide an opinion as to the degree to which the Veteran's disorder interferes with his ability to secure and follow substantially gainful employment, with specific references to any tasks or activities precluded by the disability.  The examiner should provide a comprehensive report including complete rationale for all conclusions reached.  

3.  The AOJ should ensure that all requested actions have been accomplished.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268(1998).  

4. Thereafter, the AOJ should re-adjudicate the Veteran's claim in light of the additional evidence obtained.  If the benefit sought remains denied, the Veteran and his representative should be furnished a SSOC, which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand the Board intimates no opinion, either legal or factual, as to the ultimate determination warranted in this case.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

